Exhibit 10.1

ESCROW AGREEMENT

This Escrow Agreement is made and entered into as of the 30th day of June, 2006,
by and among ANDERSON & STRUDWICK, INCORPORATED, a Virginia corporation (the
“Underwriter”), GREEN PLAINS RENEWABLE ENERGY, INC., an Iowa corporation (the
“Company”) and U.S. BANK NATIONAL ASSOCIATION (the “Escrow Agent”).

R E C I T A L S:

A. The Company proposes to sell an indeterminate number of shares of common
stock with a maximum aggregate purchase price of $100,000,000 and warrants
exercisable for common stock (collectively, the “Shares”) of the Company at a
price to be determined prior to closing (the “Offering”).

B. The Company has retained the Underwriter, as agent for the Company on a best
efforts basis to sell the Shares in the Offering, and the Underwriter (including
certain selected dealers) has agreed to sell the Shares in the Offering as the
Company’s agent on a best efforts basis.

C. Officers and directors of the Company will also be selling Shares in the
Offering.

D. The Escrow Agent is willing to hold proceeds of the Offering in escrow
pursuant to this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in this Agreement, it is hereby agreed as follows:

1. Establishment of the Escrow Agent. Contemporaneously herewith, the parties
have established a non-interest-bearing account with the Escrow Agent, which
escrow account is entitled “GPRE Escrow Account” (the “Escrow Account”). The
Underwriter will transfer funds directly to the Escrow Agent as directed by its
customers and will instruct other purchasers of the Shares to make checks
payable to “U.S. Bank National Association – GPRE Escrow Account.”

2. Escrow Period. The escrow period (the “Escrow Period”) shall begin with the
commencement of the Offering and shall terminate upon the earlier to occur of
the following dates:

(a) the date on which the Escrow Agent confirms that it has received in the
Escrow Account gross proceeds of $100,000,000 (the “Maximum”);

(b) July 31, 2006;

(c) the date on which the Underwriter and the Company notify the Escrow Agent
that the Offering has been terminated in writing; or



--------------------------------------------------------------------------------

(d) the date on which the Underwriter and the Company notify the Escrow Agent
that the Offering has closed.

During the Escrow Period, the Company is aware and understands that it is not
entitled to any funds received into escrow and no amounts deposited in the
Escrow Account shall become the property of the Company or any other entity, or
be subject to the debts of the Company or any other entity.

3. Deposits into the Escrow Account. The Underwriter agrees that it shall
deliver to the Escrow Agent for deposit in the Escrow Account all monies
received from purchasers of the Shares by noon of the next business day after
receipt together with a written account of each sale, which account shall set
forth, among other things, (i) the purchaser’s name and address, (ii) the number
of Shares purchased by the purchaser, (iii) the amount paid therefor by the
purchaser, and (iv) whether the consideration received from the purchaser was in
the form of a check, draft or money order. The officers and directors of the
Company shall provide similar information during the same time frame if they
deliver to Escrow Agent for deposit in the Escrow Account monies received from
purchasers of the Shares. The Escrow Agent agrees to hold all monies so
deposited in the Escrow Account (the “Escrow Amount”) for the benefit of the
parties hereto until authorized to disburse such monies under the terms of this
Agreement.

4. Disbursements from the Escrow Account. If the Underwriter and the Company
notify the Escrow Agent that the Offering has been terminated, the Escrow Agent
shall promptly refund to each purchaser the amount received from the purchaser,
without interest or deduction, penalty, or expense to the purchaser, and the
Escrow Agent shall notify the Company and the Underwriter of its distribution of
the funds. The purchase money returned to each purchaser shall be free and clear
of any and all claims of the Company or any of its creditors.

In the event the Escrow Agent receives notice from the Company and the
Underwriter that the Offering has Closed, on the date of Closing, the Escrow
Agent shall disburse the Escrow Amount pursuant to the provisions of Section 6,
provided, however, in no event will the Escrow Amount be released to the Company
until such amount is received by the Escrow Agent in collected funds. For
purposes of this Agreement, the term “collected funds” shall mean all funds,
including fed funds, received by the Escrow Agent which have cleared normal
banking channels.

5. Collection Procedure.

(a) The Escrow Agent is hereby authorized to deposit each check in the Escrow
Account.

(b) In the event any check paid by a purchaser and deposited in the Escrow
Account shall be returned, the Escrow Agent shall notify the Underwriter by
telephone of such occurrence and advise it of the name of the purchaser, the
amount of the check returned, and any other pertinent information. The Escrow
Agent shall then transmit the returned check directly to the purchaser and shall
transmit the statement previously delivered by the Underwriter relating to such
purchase to the Underwriter.

 

2



--------------------------------------------------------------------------------

(c) If the Company rejects any purchase of Shares for which the Escrow Agent has
already collected funds, the Escrow Agent shall promptly issue a refund check to
the rejected purchaser. If the Underwriter rejects any purchase for which the
Escrow Agent has not yet collected funds but has submitted the purchaser’s check
for collection, the Escrow Agent shall promptly issue a check in the amount of
the purchaser’s check to the rejected purchaser after the Escrow Agent has
cleared such funds. If the Escrow Agent has not yet submitted a rejected
purchaser’s check for collection, the Escrow Agent shall promptly remit the
purchaser’s check directly to the purchaser.

6. Delivery of Escrow Account.

(a) Prior to the Closing (as defined in Section 8 of this Agreement), the
Underwriter and the Company shall provide the Escrow Agent with a statement,
executed by each party, containing the following information:

(i) The total number of Shares sold by the Underwriter directly to purchasers, a
list of each such purchaser, the number of Shares purchased by such purchaser,
and specification of the manner in which the Shares should be issued;

(ii) The total number of Shares sold by the officers and directors of the
Company where the proceeds from such sales have been deposited in the Escrow
Account, a list of each purchaser, the number of Shares purchased by such
purchaser, and specification of the manner in which the Shares should be issued;
and

(iii) A calculation by the Underwriter and the Company as to the manner in which
the Escrow Account should be distributed to the Company and the Underwriter and
in the event of oversubscription or rejection of certain purchasers, the
aggregate amount to be returned to individual purchasers and a listing of the
exact amount to be returned to each such purchaser.

The Escrow Agent shall hold the Escrow Account and distribute it in accordance
with the above-described statement on the date of Closing or such later date
that it receives the above-described statement.

(b) Upon termination of the Offering by the Company or the Underwriter for any
reason, the Escrow Agent shall return to the purchasers who contributed to the
Escrow Account the exact amount contributed by them.

7. Investment of Escrow Account. The Escrow Agent shall deposit funds received
from purchasers in the Escrow Account, which shall be a non-interest-bearing
bank account at U.S. Bank National Association which constitutes a permissible
investment under SEC Rule 15c2-4, as promulgated under the Securities Exchange
Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

8. Closing Date. The “Closing” shall be the date of closing of the Offering, and
the “Closing Date” shall be the date that is designated to the Escrow Agent by
the Underwriter and the Company as the Closing Date.

9. Compensation of Escrow Agent. The Company shall pay the Escrow Agent a fee
for its services hereunder in an amount equal to Two Thousand Dollars ($2,000),
which amount shall paid on the Closing Date. In the event the Offering is
canceled for any reason, the Company shall pay the Escrow Agent its fee within
ten (10) days after the Escrow Amount is refunded to purchasers. No such fee or
any other monies whatsoever shall be paid out of or chargeable to the funds on
deposit in the Escrow Account.

10. Disbursement Into Court. If, at any time, there shall exist any dispute
between the Company, the Underwriter and/or the purchasers with respect to the
holding or disposition of any portion of the Escrow Amount or any other
obligations of the Escrow Agent hereunder, or if at any time the Escrow Agent is
unable to determine, to the Escrow Agent’s sole satisfaction, the proper
disposition of any portion of the Escrow Amount or the Escrow Agent’s proper
actions with respect to its obligations hereunder, or if the Company and the
Underwriter have not within 30 days of the furnishing by the Escrow Agent of a
notice of resignation appointed a successor Escrow Agent to act hereunder, then
the Escrow Agent may, in its sole discretion, take either both of the following
actions:

(a) suspend the performance of any of its obligations under this Escrow
Agreement until such dispute or uncertainty shall be resolved to the sole
satisfaction of the Escrow Agent or until a successor Escrow Agent shall have
been appointed (as the case my be); provided however, that the Escrow Agent
shall continue to hold the Escrow Amount in accordance with Section 7 hereof;
and/or

(b) petition (by means of an interpleader action or any other appropriate
method) any court of competent jurisdiction in Iowa, for instructions with
respect to such dispute or uncertainty, and pay into court all funds held by it
in the Escrow Account for holding and disposition in accordance with the
instructions of such court.

The Escrow Agent shall have no liability to the Company, the Underwriter or any
other person with respect to any such suspension of performance or disbursement
into court, specifically including any liability or claimed liability that may
arise, or be alleged to have arisen, out of or as a result of any delay in the
disbursement of funds held in the Escrow Account or any delay in or with respect
to any other action required or requested of the Escrow Agent.

11. Duties and Rights of the Escrow Agent. The foregoing agreements and
obligations of the Escrow Agent are subject to the following provisions:

(a) The Escrow Agent’s duties hereunder are limited solely to the safekeeping of
the Escrow Account in accordance with the terms of this Agreement. It is agreed
that the duties of the Escrow Agent are only such as herein specifically
provided, being purely of a ministerial nature, and the Escrow Agent shall incur
no liability whatsoever except for negligence, willful misconduct or bad faith.

 

4



--------------------------------------------------------------------------------

(b) The Escrow Agent is authorized to rely on any document believed by the
Escrow Agent to be authentic in making any delivery of the Escrow Account or the
certificates representing the Shares. It shall have no responsibility for the
genuineness or the validity of any document or any other item deposited with it
and it shall be fully protected in acting in accordance with this Agreement or
instructions received.

(c) The Company and the Underwriter hereby waive any suit, claim, demand or
cause of action of any kind which they may have or may assert against the Escrow
Agent arising out of or relating to the execution or performance by the Escrow
Agent of this Agreement, unless such suit, claim, demand or cause of action is
based upon the gross negligence, willful misconduct, or bad faith of the Escrow
Agent.

12. Notices. It if further agreed as follows:

(a) All notices given hereunder will be in writing, served by registered or
certified mail, return receipt requested, postage prepaid, or by hand-delivery,
to the parties at the following addresses:

To the Company:

Green Plains Renewable Energy, Inc.

7945 West Sahara, Suite 107

Las Vegas, Nevada 89117

Attention:        Barry A. Ellsworth, Chief Executive Officer

Facsimile:        (702) 631-9308

with a copy to:

Blackburn & Stoll, LC

257 East 200 South, Suite 800

Salt Lake City, Utah 84111

Attention:        Eric L. Robinson, Esquire

Facsimile:        (801) 578-3552

 

5



--------------------------------------------------------------------------------

To the Underwriter:

Anderson & Strudwick, Incorporated

707 East Main Street

20th Floor

Richmond, Virginia 23219

Attention:        L. McCarthy Downs, III

Facsimile:        (804) 648-3404

with a copy to:

Kaufman & Canoles, P.C.

Three James Center

1051 East Cary Street, 12th Floor

Richmond, Virginia 23219

Attention:        Bradley A. Haneberg, Esquire

Facsimile:        (804) 771-5777

to the Escrow Agent:

U.S. Bank Corporate Trust Svcs.

60 Livingston Avenue

EP-MN-WS3T

St. Paul, MN 55107-2292

Attn:    Olaleye Fadahunsi

Facsimile:        (651) 495-8087

with a copy to:

U.S. Bank National Association

15 West South Temple, 2nd Floor

Salt Lake City, UT 84101

Attn:    Kim Galbraith

Facsimile:        (801) 534-6013

12. Miscellaneous.

(a) This Agreement shall be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.

(b) If any provision of this Agreement shall be held invalid by any court of
competent jurisdiction, such holding shall not invalidate any other provision
hereof.

(c) This Agreement shall be governed by the applicable laws of Delaware.

 

6



--------------------------------------------------------------------------------

(d) This Agreement may not be modified except in writing signed by the parties
hereto.

(e) All demands, notices, approvals, consents, requests and other communications
hereunder shall be given in the manner provided in this Agreement.

(f) This Agreement may be executed in one or more counterparts, an if executed
in more than one counterpart, the executed counterparts shall together
constitute a single instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in their respective names, all as of the date first above written.

 

ANDERSON & STRUDWICK, INCORPORATED

By:

 

/s/ L. McCarthy Downs, III

 

 

L. McCarthy Downs, III

Senior Vice President

GREEN PLAINS RENEWABLE ENERGY, INC.

By:

 

/s/ Barry A. Ellsworth, CEO

 

 

Barry A. Ellsworth, CEO

U.S. BANK NATIONAL ASSOCIATION

By:

 

/s/ Shirley Young

 

Name:

 

Shirley Young

Title:

 

Vice President

 

7